Case 6:20-cv-00182-WWB-EJK Document 99 Filed 12/14/20 Page 1 of 2 PageID 605




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

WILLIE TONEY,

                    Plaintiff,

v.                                                  Case No: 6:20-cv-182-Orl-78EJK

ADVANTAGE CHRYSLER-DODGE-
JEEP, INC., SYNERGY MARKETING
ADVISORS, INC and STRATICS
NETWORKS, INC.,

                    Defendants.


                                 ORDER TO SHOW CAUSE

       THIS CAUSE is before the Court upon a sua sponte review of the file. The

 Court issued an Order Directing Compliance (Doc. No. 84) directing Defendant

 Advantage Chrysler-Dodge-Jeep, Inc. to file a Notice of Pendency of Other Actions

 on or before November 6, 2020. As of today, Defendant Advantage Chrysler-Dodge-

 Jeep, Inc. has failed to comply.

        It is therefore ORDERED that Defendant Advantage Chrysler-Dodge-Jeep,

 Inc. file a written response on or before December 18, 2020 as to why sanctions

 should not be imposed for failure to comply and shall file the required form. Failure

 to comply may result in the imposition of sanctions without further notice.

      DONE and ORDERED in Orlando, Florida on December 14, 2020.




                                      Page 1 of 2
Case 6:20-cv-00182-WWB-EJK Document 99 Filed 12/14/20 Page 2 of 2 PageID 606




Copies furnished to:

Counsel of Record
